Mr. Justice Sharswood
delivered the opinion of the court, June 2d 1876.
The only error assigned is to the charge of the court on the subject of the release by the plaintiff given in evidence by the defendant. Its execution was not denied. It was submitted to the jury to find whether it was obtained by fraud. There was no evidence given upon the trial, as far as appears upon this record, to justify such a submission. The learned judge himself said in his charge: “ Whilst the credibility of the witnesses and weight of evidence is for you, we do not hesitate to say that we fail to see any sufficient evidence to justify the jury in a conclusion of fraud to set aside the written evidence, the release in this case.” Why then should it have been submitted? The scintilla doctrine has been long exploded. If, believing the plaintiff’s witnesses, there was not enough upon which to found a reasonable conclusion, it is not a question of the weight of evidence, but there is no evidence at all.
Putting aside entirely the testimony of Williams, the subscribing witness, who swore that Shay had agreed before to execute such a release if he was paid the funeral expenses of his child; that he read to him the release portion — explained it to him; that he thereupon took the paper in his hand for two minutes and then signed; there was nothing in Shay’s own testimony to raise the question. All he said was: “I went to see him (Williams) — paper lying before him; he told me here is receipt of funeral. I signed and he paid me. I can’t road or write. (Release shown witness.) This is my name. I may have signed it twice. The paper was not read to *203me.” He does not pretend that he told Williams that he could not read and asked to have it read or explained. There was nothing ■untrue in what he says Williams told him. Below the release was a receipt for the funeral, which he also signed. As he wrote his name, Williams had a right to presume that he could read, and had read it. He was not required to read or explain it to him, unless requested. As is said by Chief Justice Gibson, in Greenfield’s Estate, 2 Harris 496, “If a party, who can read, will not read a deed put before him for execution; or if, being unable to read, will not demand to have it read or explained to him, he is guilty of supine negligence, which, I take it, is not the subject of protection, either in equity or at law.” Shay, did not even deny that he knew what he was signing; that it was a release of all his claim upon the company in consideration of a sum of money sufficient to pay the funeral expenses. It has been more than once held that it is error to submit a question of fraud to the jury upon slight parol evidence to overturn a written instrument. The evidence of fraud must be clear, precise and indubitable; otherwise it should be withdrawn from the jury: Stine v. Sherk, 1 W. & S. 195; Irwin v. Shoemaker, 8 Id. 75; Dean v. Fuller, 4 Wright 474. Since parties are allowed to testify on their own behalf, it has become still more necessary that this important rule should be strictly adhered to and enforced. Judgment reversed.